Citation Nr: 0111985	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-18 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture of the lumbar spine at L1, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from July 1976 to 
July 1978.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a May 1999 rating decision, in 
which the RO increased the veteran's disability rating for 
his service-connected residuals of a compression fracture of 
the lumbar spine at L1 from 10 percent to 20 percent, 
effective from April 1998.  The veteran filed an NOD in 
August 1999, and the RO issued an SOC that same month.  The 
veteran filed a substantive appeal, also in August 1999.  The 
veteran was scheduled for a Travel Board hearing before a 
member of the Board in March 2001, but failed to report.

Additionally, the Board notes that review of the claims file 
reflects the veteran having filed informal claims for post-
traumatic stress disorder (PTSD) and a total disability 
rating based on individual unemployability (TDIU).  These 
issues have not been addressed by the RO, or developed for 
appeal, and therefore they are referred to the RO for any 
development deemed necessary.

Furthermore, the Board is aware that, in Appellant's Brief, 
dated in April 2001, the veteran's representative listed an 
additional issue on appeal for an increased rating for post-
traumatic seizure disorder.  That issue has not been 
developed on appeal, is not in appellate status, and thus, is 
not before us at this time.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Upon VA examination in January 1979, an X-ray of the 
veteran's lumbosacral spine revealed, in particular, a 60 
percent severe superior compression fracture of the body 
of L1 with increased AP width and definite rotation of the 
superior posterior angle into the spinal canal.  

3. Upon VA examination in March 1999, the veteran was noted 
to complain of pain, fatigue, and stiffness in his low 
back, and that activity made his pain worse; clinical 
evaluation revealed a normal range of motion in all 
activities except flexion, which was limited to 60 
degrees; an associated X-ray revealed an old, healed 
compression fracture, and resultant wedge-shaped vertebrae 
at L1 and L3, with the shorter portion located anteriorly.  

4. Outpatient treatment records from the Bedford VA Medical 
Center (VAMC) reflect the veteran's treatment for chronic 
low back pain with moist heat and a TENS (transcutaneous 
electrical nerve stimulation) unit.  

5. An April 1999 VA radiographic study was reported to reveal 
an L1 burst fracture with lateral expansion of the 
vertebral body and some retropulsion into the canal, with 
focal kyphosis at T12-L1 and posterior subluxation of L1 
relative to T12, and a fragment of bone at the posterior 
aspect of the inferior endplate in the vertebral canal.  

6. The evidence of record raises a reasonable doubt as to 
whether the veteran's residuals of a compression fracture 
of the lumbar spine at L1 results in additional functional 
loss and pain, not compensated for under the specific 
provisions of the Rating Schedule pertaining to that 
joint.  

7. There is demonstrable deformity of the veteran's lumbar 
spine at L1.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an increased rating to 30 percent for residuals 
of a compression fracture of the lumbar spine at L1 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5285 and 5292 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
involved in a motorcycle accident while in service, and 
suffered a compression fractures of two vertebrae.  During a 
January 1979 VA examination, an X-ray of the lumbosacral 
spine revealed 60 percent severe superior compression 
fracture of the body of L1, with increased AP width and 
definite rotation of the superior posterior angle into the 
spinal canal.  The body of D12 just above L1 was noted to 
have pushed itself down into the concavity of the upper L1, 
giving a slight gibbus and slight tilt to the left above the 
fractured L1 vertebra.  The lower lumbar vertebrae and 
interspaces were noted to be intact.  In April 1979, the RO 
service connected the veteran for residuals of a fracture at 
L-1, and awarded a 10 percent disability evaluation.  

In July 1981, the veteran was medically examined for VA 
purposes.  Clinical evaluation of his low back was within 
normal limits.  An associated X-ray of the veteran's 
lumbosacral spine revealed slight scoliosis with convexity to 
the left.  The vertebral bodies of L1 and L3 reflected 
anterior wedging and some sclerosis due to previous trauma.  

In March 1999, the veteran again underwent VA medical 
examination.  He complained of pain, fatigue, and stiffness 
in his low back.  He reported difficulty moving in the 
morning, standing for long periods, and sleeping due to pain 
in his back.  He described the pain as distressing and 
constant, and indicated that physical therapy helped to 
relieve symptoms, but that activity made the pain worse.  The 
veteran reported that he was able to do all the general 
activities of daily living.  On clinical evaluation, the 
veteran's posture was noted as stiff.  His gait was nearly 
normal, but slow.  The examiner noted that the 
musculoskeletal examination was normal, with the lumbar spine 
showing normal range of motion in all activities except 
flexion which was limited to 60 degrees due to pain.  It was 
also noted that, although the veteran had some limitation due 
to pain on standing and walking, he was generally able to 
walk, turn, sit, lie down, get up, and move about freely 
during the examination with only a limited discernable amount 
of pain, particularly in the lumbar region.  There was no 
obvious muscle spasm, weakness, or tenderness. 

An associated X-ray of the lumbar spine was reported to 
reveal old, healed compression fracture, and resultant wedge-
shaped vertebrae at L1 and L3, with the shorter portion 
anteriorly.  There was generally good alignment otherwise.  
The neural foramina did not appear to be affected, and there 
was no marked degenerative joint disease.  The examiner's 
diagnosis noted that the veteran had spent a good part of 
time post service as a physical laborer, and that he appeared 
to function reasonably well for the most part except for 
direct flexion at the hips.  Additionally, the examiner noted 
that the veteran had obvious changes in his lumbar region as 
a result of the fracture, and that it was difficult to argue 
with the subjective nature of the back pain.  

Thereafter, in May 1999, the RO received VAMC Bedford medical 
records, dated from June 1998 to May 1999.  In particular, 
treatment records in December 1998 reflected the veteran's 
complaints of back pain, and his treatment with moist heat 
and a TENS unit.  A treatment record dated December 14, 1998, 
reflects that, on clinical evaluation, the veteran could not, 
or would not, flex his trunk.  There was no muscle spasm, but 
poor heel and toe walking bilaterally, along with a positive 
straight-leg-raise test on the right side.  An X-ray taken in 
October 1998 was reported to reveal an L1 burst fracture with 
lateral expansion of the vertebral body and some retropulsion 
into the canal.  In addition, there was focal kyphosis at 
T12-L1 and posterior subluxation of L1 relative to T12, and a 
fragment of bone at posterior aspect of the inferior endplate 
in the vertebral canal.  The examiner's diagnosis was chronic 
low back pain.  

In addition, medical records from January 1999 reflect the 
veteran's continued treatment for low back pain, and indicate 
that there was decreased pain following physical therapy 
treatment.  A March 1999 treatment record reflected the 
veteran's report that his pain was a 6 out of 10 with 
activity.  Furthermore, an April 1999 medical record 
reflected the veteran's complaint of increased pain on 
forward flexion, with less pain on extension.  There was no 
tenderness on palpation of the low back, and the veteran 
localized the pain in the lumbar spinous processes.  There 
was a negative straight leg raising test.  The examiner's 
assessment was mechanical low back pain.  

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
In the present case, we find that the RO's development 
action, has generated sufficient evidence to satisfy the 
Secretary's obligation.  In this respect, the veteran 
underwent VA medical examination in March 1999, and medical 
records pertaining to recent treatment at the Bedford VAMC 
are of record.  Furthermore, neither the veteran nor his 
representative has identified any other pertinent medical 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

The RO has assigned a 20 percent evaluation for the veteran's 
residuals of a compression fracture of the lumbar spine at 
L1, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5285 for 
"Vertebra, fracture of, residuals".  Under this Code, 
residuals of a fracture of a vertebral body with cord 
involvement, bedridden, or requiring long leg braces warrants 
a 100 percent evaluation.  Residuals of a fracture of a 
vertebral body without cord involvement or abnormal mobility 
requiring a neck brace (jury mast) warrants a 60 percent 
evaluation.  The Code additionally notes that in other cases 
the disability should be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  In this respect, 
the RO has also considered the veteran's disability under the 
provisions of DC 5292, for limitation of motion of the lumbar 
spine.  Under that Code, a 40 percent evaluation is warranted 
for severe limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 10 percent evaluation 
for slight limitation of motion..  

Several alternative Codes are also available for assessing 
lumbar spine disabilities.  Under the provisions of DC's 5286 
and 5289, compensation is warranted when the lumbar spine is 
in ankylosis.  Under DC 5293, an evaluation is provided for 
intervertebral disc syndrome.  In this instance, the veteran 
has not been diagnosed with ankylosis of the lumbar spine, or 
been noted to suffer from intervertebral disc syndrome.  
Therefore, those three Codes are not applicable to the 
veteran's claim.  

In addition, under DC 5295 for lumbosacral strain, a 40 
percent evaluation is warranted where the disorder is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion.  DC 
5295.  In this instance, the veteran has not been found to 
suffer from listing of the whole spine, arthritic changes, or 
loss of lateral motion, etc.  There, this Code is also not 
applicable to the veteran's claim.  

In reviewing the evidence of record, we are aware that, in 
1981, a VA examination of the veteran's back was within 
normal limits, with an associated X-ray of the lumbar spine 
reflecting anterior wedging and some sclerosis at L1 and L3 
due to previous trauma of the vertebral bodies.  During his 
March 1999 VA examination, the veteran complained of pain, 
fatigue, and stiffness in his low back, and said that 
activity made his pain worse.  On clinical evaluation, there 
was no obvious muscle spasm, weakness, or tenderness.  The 
lumbar spine showed normal range of motion in all activities 
except flexion, which was limited to 60 degrees due to pain.  
Also, the examiner noted that the veteran had obvious changes 
in his lumbar region as a result of the fracture, with an 
associated X-ray of the lumbar spine revealing an old, healed 
compression fracture, and resultant wedge-shaped vertebrae at 
L1 and L3, with the shorter portion on the anterior side.  

Furthermore, VAMC Bedford medical records reflect the 
veteran's complaints of chronic back pain, and his treatment 
with moist heat and a TENS unit.  In particular, an April 
1999 medical record documents the veteran's complaint of 
increased pain on forward flexion, with less pain on 
extension.  An X-ray revealed an L1 burst fracture with 
lateral expansion of the vertebral body and some retropulsion 
into the canal.  In addition, there was focal kyphosis at 
T12-L1 and posterior subluxation of L1 relative to T12, and a 
fragment of bone at posterior aspect of the inferior endplate 
in the vertebral canal.  The examiner's assessment was 
mechanical low back pain.  

We note that the evidence, as to objective medical findings, 
particularly those on VA examination in 1999, reflects a 
rating of slight limitation of motion of the lumbar spine, 
given the veteran's predominant complaint of pain with 
forward flexion, but otherwise a normal range of motion with 
activities.  Therefore, it would appear that the veteran's 
residuals of a compression fracture of the lumbar spine at L1 
warrants a 10 percent rating for slight limitation of motion.  

However, the Board recognizes that consideration must be 
given to whether a higher evaluation is in order based upon a 
greater limitation of motion due to pain on use, including 
during flare-ups.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995). We have evaluated this case in view of the extensive 
discussion of 38 C.F.R. §§ 4.40 and 4.45 in the DeLuca 
decision, as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion.  On the other hand, ratings are not to 
be assigned merely based upon the worst possible symptoms 
found or described in an extensive medical record.  

The Board is cognizant that the veteran has complained of 
suffering from low back pain with activity, which limits his 
functional ability.  He has noted that the pain in his low 
back is approximately 6 on a scale of 1-10, with activity.  
He has undergone physical therapy for low back pain, and is 
treated with moist heat and a TENS unit.  The Board is also 
cognizant that the examiner during the veteran's VA 
examination in 1999, while not necessarily commenting or 
discussing findings in relation to DeLuca, did note the 
veteran's complaints of pain with activities, and that there 
were obvious changes in the lumbar region as a result of the 
fracture and fall.

Therefore, the Board finds that, given the veteran's report 
of an increase in functional loss and pain in the lumbar 
spine during activities, also taking into consideration 
sections 4.40 and 4.45 of the regulations, and finding all 
reasonable doubt in favor of the veteran, an additional 
rating of 10 percent is warranted, for the veteran's residual 
disability associated with his compression fracture at L1.  
In this respect, for rating purposes, the award based upon 
pain and disability, including that during flare-ups, is 
considered analogous to a grant of an evaluation of 20 
percent under DC 5292.  38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, DC 5292.  

The Board does not find the veteran's disability warrants an 
increase to 40 percent under DC 5292, for severe limitation 
of motion, given the medical evidence of record, in 
particular, the veteran's report that his back pain with 
activity, was around 6 on a scale of 1-10.  

In addition, however, under DC 5285, as noted above, an 
additional 10 percent disability rating is allowable for 
residuals of a vertebral fracture, if there is demonstrable 
deformity of the vertebral body.  The Board is cognizant that 
demonstrable is defined as "capable of being demonstrated."  
Webster's II New College Dictionary 301 (1995).  
Additionally, the word deformity is defined as, "The state 
of being deformed", i.e., "misshapen or distorted".  
Webster's II at 297.  As noted above, X-ray evidence as to 
the lumbar spine in January 1979 revealed increased AP width 
at L1, with definite rotation of the superior posterior angle 
into the spinal canal.  An X-ray reportedly undertaken in 
October 1998 revealed an L1 burst fracture with lateral 
expansion of the vertebral body and some retropulsion into 
the canal.  Thereafter, a March 1999 X-ray reflected healed 
compression fractures, and resultant wedge-shaped vertebrae 
at L1 and L3, with the shorter portion anteriorly.  

Thus, in this instance, the Board finds that the evidence 
reflects a "demonstrable deformity" in the form of a 
resultant wedge-shaped vertebral body at L1,and, therefore, 
the veteran warrants an additional 10 percent disability 
rating under DC 5285, on top of the 20 percent rating he is 
already warranted to receive for pain and limitation of 
motion (discussed above), and his disability rating is found 
to warrant an overall increase to 30 percent. 

Finally, we are well aware that 38 C.F.R. § 3.321(b)(1) 
provides that, where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for service-
connected disability, then an extraschedular evaluation will 
be assigned.  If the question of an extraschedular rating is 
raised by the record or the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet.App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet.App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).  

Here, neither evidence nor contentions have been presented in 
support of a conclusion that the veteran's current disability 
associated with his residuals of a compression fracture is 
not adequately compensated by the applicable provisions of 
the rating schedule; nor has he specifically raised this 
issue of an extraschedular rating.  The record, in our view, 
including the lack of contentions in that regard, does not 
show that the veteran's disability has caused marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 is not appropriate.  Furthermore, 
consideration has also been given to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991), and the Board has herein applied all the 
provisions of Parts 3 and 4 that would reasonably apply.  

In summary, the Board concludes as discussed above that, 
giving the benefit of the doubt to the veteran, he is 
entitled to an overall rating of 30 percent for the 
disability in issue.


ORDER

An increased rating, to 30 percent, for residuals of a 
compression fracture of the lumbar spine at L1 is granted, 
subject to the regulations and statutes governing the payment 
of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

